Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11, 12, 14-19 and 21 allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "reconstructing including a regularizer implemented with a machine- learned progressive generator of a machine-learned progressive generative adversarial network, wherein the machine-learned progressive generator comprises an image-to-image U-net type network integrated into an unrolled iterative reconstruction algorithm" in combination with the remaining claim elements as set forth in claims 1-9.	The prior art does not disclose or suggest the claimed " reconstruction is an unrolled reconstruction having multiple iterations, and wherein the progressive machine training of the generative adversarial networks is performed for each iteration of the unrolled reconstruction so that different generators of a same architecture are trained for different ones of the multiple iteration" in combination with the remaining claim elements as set forth in claims 11, 12 and 14-18.	The prior art does not disclose or suggest the claimed "image processor is configured to reconstruct with the application being as a regularizer in the reconstruction, the reconstruction comprising an iterative reconstruction with a different regularizer is provided for each iteration, the progressively trained image-to-image network being used in one of the iterations and other progressively trained image-to-image networks being used in other ones of the iteration" in combination with the remaining claim elements as set forth in claims 19 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 06/06/2022, with respect to claims 1-9, 11, 12, 14-19 and 21 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852